Citation Nr: 1517300	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to the Veteran's increased rating claim, as a July 2005 rating decision granted the Veteran's claim of service connection for PTSD, such claim is now substantiated.  Rather, the Veteran's appeal as to the rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, a May 2013 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the evaluation that the RO assigned.

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and a hearing transcript of the Veteran's hearing before a Decision Review Officer dated August 2013.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

As the Board will discuss in its analysis, the Veteran was provided with a VA examinations September 2012 and September 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  The RO re-adjudicated the claim in a January 2014 Supplemental Statement of the Case.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2014).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Analysis

As an initial matter, the Veteran's service-connected PTSD is currently rated at 50 percent disabling.  

As noted above, the assignment of a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The record indicates the Veteran's symptomatology is manifested by depressed mood, a chronic sleep impairment, irritability, anxiety, hypervigilance, social isolation, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and mild memory loss.

The Board has considered the Veteran's entitlement to a 70 percent disability rating, however, as detailed below, the evidence does not indicate that this higher evaluation is warranted.

The Veteran filed a claim for an increased evaluation for PTSD in August 2012.  

VA treatment records dated August 2011 show the Veteran reported increased stress fom a recent trip with his wife.  The Veteran reported difficulty involving crowds and a conflict with his neighbor.  The Examiner noted mild anxiety with depression, noting the Veteran made jokes and smiled during the consult.  No suicidal ideation was present.  

VA treatment records dated February 2012 show the Veteran was seen for anger management issues related to his PTSD.  The Veteran reported social isolation from family events and friends.  The Veteran was noted to be rational and coherent with strong resentment, mild anxiety, and depression.  An Axis V GAF Score noted the past year range of 60 and current assigned GAF as 60.

The Veteran received a VA examination in September 2012.  During this examination the Veteran reported hypervigilance, irritability, and exaggerated startle response.  The Veteran denied suicidal or homicidal ideation.  

A mental status examination showed the September 2012 VA examiner noted the Veteran experiences anxiety, disturbances of mood and motivation, impairment of short and long-term memory, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted an Axis I diagnosis of PTSD and an additional Axis I diagnosis of alcohol abuse, in remission.  This examiner assigned a GAF score of 58.  See September 2012 VA examination report.

The Veteran received an additional VA examination in September 2013.  During this examination the Veteran reported hypervigilance, irritability, social isolation, a chronic sleep impairment, and exaggerated startle response.  The Veteran denied suicidal or homicidal ideation.  The examiner noted an Axis I diagnosis of PTSD and an additional Axis I diagnosis of depression.

A mental status examination showed the September 2013 VA examiner noted the Veteran experiences depressed mood, chronic sleep impairment, anxiety, disturbances of mood and motivation, impairment of short -term memory, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  This examiner assigned a GAF score of 60.  See September 2013 VA examination report.

As noted above, an evaluation of 70 percent for PTSD requires evidence of: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The Board finds no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene contained in the record.  

The above referenced treatment records, VA examination, and private psychiatric examination show the Veteran has presented with an appropriate affect in counseling and examination settings.  While there is evidence indicating symptoms such as impairment of short-term memory, the record does not show the Veteran is limited to retention of only highly learned material, forgetting to complete tasks.  Throughout the record of evidence, the Veteran's organization of thought appeared logical, coherent and goal directed.  

There is no evidence that the Veteran's disturbances of motivation and mood are productive of an occupational or social impairment of the degree contemplated in the 70 percent evaluation of his PTSD.  In the VA psychiatric examinations and VA treatment records, the Veteran has reported a positive relationship with his wife and occasional participation in social activities with friends and family.  See VA mental health treatment note dated August 2011.

Further, while the record of evidence show that the Veteran's symptoms of PTSD result in some difficulty in adapting to stressful circumstances, including work or a worklike setting, the record shows that the Veteran reported at a July 2005 VA examination that he maintained a good rapport with his supervisor and co-workers at Boeing over a 23 year period of employment.  

The Board recognizes that the Veteran has demonstrated some of the symptoms specified in the 70 percent rating criteria, such as infrequent suicidal ideation with plan or intent, difficulty in adapting to stressful circumstances, and disturbances of mood and motivation.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

While the VA examination, private treatment records, and VA treatment records reveal the Veteran has disturbances in motivation and mood, the Veteran has been successful in establishing and maintaining effective social relationships, managing his financial benefits, and maintaining employment.  See July 2005, September 2013 VA examination reports.

Further, the Board has considered factors outside the specific ratings criteria, such as the Veteran's isolation and propensity for physical altercations.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  
Under Mauerhan, supra, an analysis of the Veteran's PTSD symptoms is not limited to those mentioned in the ratings criteria, and the Board has considered factors outside of the specific ratings criteria, such as the Veteran's irritability and social isolation.  

As to occupational impairment, the Veteran has indicated that that his PTSD symptoms caused him difficulty in his work at Boeing.  The Veteran reported at the September 2012 VA examination that he was asked to leave his employment with Boeing in 2002.  However, the record of evidence does not indicate that the Veteran experienced symptoms that prevented him from maintaining employment throughout the appellate period.  

While the VA examinations and VA treatment records reveal that the Veteran has chronic sleep impairment, irritability, depression, hypervigilance, and an exaggerated startle response, the record of evidence shows the Veteran reported a good rapport with his supervisor and co-workers over a significant 23 year employment history.  

Thus, the Board finds the evidence indicates that the Veteran manifested an occupational impairment with reduced reliability and productivity rather than an occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to his PTSD symptoms.

As to social impairment, the Veteran has reported in treatment records and the VA examinations report that he has a stable relationship with his wife and his siblings.  Additionally, the Veteran has reported that he attends family functions and goes on social outings with his spouse.  Thus, while the Veteran may have had some social impairment, the Veteran's symptoms result in no more than an occasional decrease in social functioning as the evidence shows that he is able to establish and maintain social relationships.

The September 2012 VA examiner opined that the Veteran's psychiatric symptoms indicate an occupational and social impairment with reduced reliability and productivity.  Such a finding corresponds to a 50 percent evaluation under the rating criteria.  

The September 2013 VA examiner opined that the Veteran's psychiatric symptoms indicate an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Such a finding corresponds to a 30 percent evaluation under the rating criteria.  

The Board does observe that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 58 to 60.  These GAF scores reflect moderate symptoms.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  

The factors listed above, such as, the Veteran's history of employment and the reports of his positive rapport with his supervisor and co-workers show that he did not have an occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to his PTSD symptoms.  

Further, the Veteran has reported he has a stable relationship with his wife, family, and friends, which indicates he is able to establish and maintain social relationships. 

Therefore, the Board finds that an initial disability rating in excess of 50 percent is not warranted.

Extraschedular Evaluation

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115 .  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

The first Thun element is not satisfied here.  The Veteran's service-connected PTSD is manifested by anxiety, depressed mood, disturbances of mood and motivation,  hypervigilance, irritability, social isolation, impairment of short -term memory, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to mental disabilities provides disability rating based on these complaints, among other things.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Given the ways in which the rating schedule contemplates mental disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  

In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected PTSD has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, the Board concludes that the evidence supports a rating of 50 percent for the Veteran's service-connected PTSD throughout the appellate period.  


ORDER

Entitlement to an evaluation of in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


